IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37595

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 354
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 10, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOHN ALLEN SHEPHERD,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John P. Luster, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of three years, for lewd conduct with a minor under
       sixteen, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge, LANSING, Judge
                                and GUTIERREZ, Judge

PER CURIAM
       John Allen Shepherd was convicted of lewd conduct with a minor under sixteen, Idaho
Code § 18-1508. The district court imposed a unified sentence of fifteen years, with a minimum
period of confinement of three years.      Shepherd appeals, contending that the sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Shepherd’s judgment of conviction and sentence are affirmed.




                                                   2